—Order unanimously affirmed without costs. Memorandum: "The court’s determination regarding custody and visitation issues, based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record (see, Paul G. v Donna G., 175 AD2d 236, 237; D’Errico v D'Errico, 158 AD2d 503, 504; Lenczycki v Lenczycki, 152 AD2d 621, 623)” (Matter of Samuel L. J. v Sherry H, 206 AD2d 886, Iv denied 84 NY2d 810). The record supports Family Court’s conclusion that modification of the long-standing custody arrangement is not warranted (see, Matter of Williams v Williams, 188 AD2d 906; Matter of Moore v MacRae, 177 AD2d 1012) and that supervised visitation with the daughter is in the best interests of the child (see, Matter of Stasi v
*1080Penagos, 209 AD2d 423; Matter of Samuel L. J. v Sherry, supra). (Appeal from Order of Jefferson County Family Court, Hunt, J.—Custody.) Present—Green, J. P., Fallon, Wesley, Callahan and Balio, JJ.